IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 2000-KA-00065-SCT



JERRIAN DONALD HORNE
v.
STATE OF MISSISSIPPI



DATE OF JUDGMENT:                            07/06/1999
TRIAL JUDGE:                                 HON. RICHARD W. McKENZIE
COURT FROM WHICH APPEALED:                   FORREST COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                     CLIFTON S. GADDIS
                                             PAMELA LUCKIE CASTLE
ATTORNEYS FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                             BY: JOHN R. HENRY, JR.
DISTRICT ATTORNEY:                           E. LINDSAY CARTER
NATURE OF THE CASE:                          CRIMINAL - FELONY
DISPOSITION:                                 REMANDED FOR A BATSON HEARING - 08/30/2001
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE BANKS, P.J., WALLER AND COBB, JJ.

      WALLER, JUSTICE, FOR THE COURT:

                                            INTRODUCTION

¶1. During a robbery Jerrian Donald Horne and an accomplice shot and killed a convenience store owner
and shot and wounded the owner's sister and employee. Horne was convicted of aggravated assault and
capital murder. The Forrest County Circuit Court sentenced him to twenty years in the custody of the
Mississippi Department of Corrections on the aggravated assault conviction and life imprisonment without
possibility of parole on the capital murder conviction, said sentences to run consecutively.

¶2. On appeal, Horne raises issues pertaining to jurisdiction, jury selection, admissibility of incriminating
statements, identification testimony, prosecutorial misconduct, demonstrative evidence, pre-sentence report
and investigation, and proportionality of the life sentence. We find that the trial court erred in holding that
Horne did not make a prima facie showing of a pattern of racial discrimination in jury selection and
therefore remand for a Batson hearing. We will not address Horne's remaining assignments of error at this
time.

                                                 ANALYSIS
      WHETHER THE COURT'S FINDING OF NO PRIMA FACIE CASE OF
      DISCRIMINATION DURING VOIR DIRE WAS CLEARLY ERRONEOUS.

¶3. Horne, an African-American, claims that the State engaged in racial discrimination in the selection of the
jury in contravention of Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), and
that the fact that the final jury panel was all-white supports this claim. Puckett v. State, 2000 WL 706084,
#96-DP-00867-SCT & #1999-DP-01437-SCT (Miss. June 1, 2000) (Even though the State used eight
of its peremptory strikes against Caucasians and only four against African-Americans, the facts that an all-
white jury was empaneled and that the State's four peremptory challenges were made against the only four
African-American veniremen in the jury pool made out a prima facie showing of racial discrimination). In the
case sub judice, the record shows that the State used ten of its twelve peremptory challenges, six against
Caucasian veniremen and four against African-Americans. The alleged discriminatory conduct was that the
State struck the only African-Americans considered by the parties for service on the jury, leaving an all-
white jury.(1) The trial court found that no prima facie showing of racial discrimination had been made by the
defense; and therefore, it did not require the State to give race-neutral reasons for its peremptory
challenges.

¶4. After a Batson objection has been made, a defendant must show that he is a member of a cognizable
racial group, that the State has peremptorily challenged members of his race and that the facts and
circumstances of the peremptory strikes indicate that the sole reason for the challenge was to indulge in
racial discrimination. See, e.g., Tanner v. State, 764 So 2d 385, 393 (Miss. 2000). The essential inquiry,
however, is whether the defendant has met the burden of showing that the State has engaged in a pattern of
strikes based on race or gender, i.e., whether "the totality of the relevant facts gives rise to an inference of
discriminatory purpose." Randall v. State, 716 So. 2d 584, 587 (Miss. 1998) (citing Batson, 476 U.S. at
94,) .

¶5. Here, Horne clearly showed that he was a member of a cognizable racial group and that the State had
exercised its peremptory challenges against persons of his race.

¶6. We find that the trial court should have required the State to give race-neutral reasons for its exercise of
its peremptory strikes and that this case should be remanded for a Batson hearing. The State struck every
African-American venireman who was considered by the parties. Under Puckett, we have no choice but to
remand for a Batson hearing. We find that, as a matter of law, if the State uses a peremptory strike against
every available African-American venireman, a prima facie showing of racial discrimination under Batson
has been made and the trial court must require the State to present race-neutral reasons for the exercise of
its strikes.

¶7. We therefore remand for a Batson hearing on this issue.

                                               CONCLUSION

¶8. Because the trial court erred in failing to require the State to give race-neutral reasons for its exercise of
its peremptory strikes against all available African-American veniremen, this matter is remanded to the
Forrest County Circuit Court for a Batson hearing.

¶9. REMANDED FOR A BATSON HEARING.

      BANKS AND McRAE, P.JJ., SMITH, MILLS, COBB AND DIAZ, JJ., CONCUR.
      EASLEY, J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION. PITTMAN, C.J.,
      NOT PARTICIPATING.

1. In selecting the jury for Horne's trial, only the first forty of the sixty-eight veniremen were considered. Out
of this sixty-eight, thirteen were African-Americans and fifty-five were Caucasian. Only four of the first forty
veniremen were African-Americans. Nine African-Americans were never considered.